Citation Nr: 0736950	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  97-28 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for malignant melanoma 
of the urethra, to include as being due to ionizing 
radiation.

2.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 1997 and January 2007 rating decisions 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the April 1997 rating decision, the 
RO denied service connection for malignant melanoma of the 
urethra.  In the January 2007 rating decision, the RO 
continued the noncompensable evaluation for hemorrhoids.  

The issue of entitlement to service connection for malignant 
melanoma of the urethra was remanded in March 1999 for 
additional development and adjudicative action.  

In September 2007, the veteran and his spouse testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims file.

The veteran had perfected an appeal for entitlement to a 
higher evaluation for bilateral hearing loss.  In August 
2006, the veteran submitted a statement requesting to 
withdraw this issue.  Thus, that issue is not part of the 
current appeal.

The veteran's case has been advanced on the docket pursuant 
to the provisions of 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).




FINDINGS OF FACT

1.  There is no probative evidence of in-service exposure to 
ionizing radiation.

2.  Malignant melanoma of the urethra was not diagnosed in 
service or for many years thereafter.

3.  The preponderance of the evidence is against a finding 
that malignant melanoma of the urethra is related to service.

4.  Hemorrhoids are manifested by no more than mild to 
moderate internal and external hemorrhoids.

CONCLUSIONS OF LAW

1.  Malignant melanoma of the urethra was not incurred in 
service, to include as the result of ionizing radiation 
exposure, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).

2.  .  The criteria for a compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7336 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  The requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

As to the claim for increase for hemorrhoids, the April 2006 
letter was issued prior to initial consideration of the 
veteran's claim.  In that letter, VA informed the veteran 
that in order to substantiate a claim for increase, he would 
need to submit evidence that the disability had gotten worse.  
The letter also informed him what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, the need for the veteran to 
submit any evidence in his possession that pertained to the 
claim, and how disability evaluations and effective dates are 
assigned and the type of evidence which impacts those 
determinations.  What the letter failed to include was 
listing the specific disability of entitlement to a increased 
rating for hemorrhoids.  However, the Board finds that the 
veteran has not been prejudiced by such.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In listing the issue for 
which the veteran had submitted a claim, VA addressed only 
the issue of entitlement to an increased rating for a 
service-connected eye disability.  The Court has held that 
this constitutes error.  Overton v. Nicholson, 20Vet. 
App. 427 (2006).

However, given his contentions, the veteran has demonstrated 
his affirmative understanding, i.e., he had actual knowledge 
of what was necessary to substantiate his claim.  For 
example, he argues that he has fecal leakage as a result of 
the in-service hemorrhoidectomy, which he believes would 
warrant a higher evaluation.  See statement from veteran 
entitled, "Notice of Disagreement," received in March 2007; 
and testimony at the September 2007 hearing before the 
undersigned.  Thus, the purpose of the notice, to ensure that 
he had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because he had 
actual knowledge of what was necessary to substantiate the 
claim prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Newhouse v. Nicholson, 487 F.3d 1298 (Fed. Cir. 2007) 
(holding that actual knowledge by the claimant cures defect 
in notice).  

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006). 

As to the claim for service connection for malignant melanoma 
of the urethra, the unfavorable agency of original 
jurisdiction decision that is the basis of this part of the 
appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the claimant had the right to 
a content-complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  Therefore, in this case, a 
VCAA letter was issued in March 2001, which informed the 
veteran of the evidence necessary to substantiate a claim for 
service connection, of who bore what responsibility for 
obtaining and submitting evidence, and that the veteran 
should inform VA of any additional evidence he wanted VA to 
obtain for him on his behalf.  The holding in Dingess 
obviously came after this letter, and VA sent the veteran a 
letter in March 2006 informing him of how disability ratings 
and effective dates are assigned and the type of evidence 
which impacts those determinations.  While this information 
was provided to the veteran at a subsequent time than the 
March 2001 letter, the veteran has not been prejudiced.  See 
Bernard, supra.  Since the Board concludes below that the 
preponderance of the evidence is against the claim for 
service connection for malignant melanoma of the urethra, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.  It must be noted that 
"veteran status" is not at issue and failure to notify the 
veteran of such cannot be deemed prejudicial.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See id.  The RO has 
obtained VA treatment records, dated from 1997 to 2007.  VA 
has also obtained private medical records that the veteran 
identified.  VA properly attempted to verify the veteran's 
exposure to ionizing radiation, which steps have been laid 
out in a March 2007 VA Memorandum.  VA provided the veteran 
with an examination in connection with his claim for increase 
in July 2007 and in connection with his claim for service 
connection in April 2001.  The April 2001 examination report 
did not include a medical opinion as to the likelihood that 
malignant melanoma of the urethra was related to the 
veteran's service.  Claims involving service connection based 
upon ionizing radiation undergo a special process, which is 
laid out in 38 C.F.R. § 3.311.  Under that regulation, it 
states that when it is determined that the veteran was 
exposed to ionizing radiation, that he developed a radiogenic 
disease, and that it manifested within the applicable period, 
that VA would need to submit the veteran's claim to the Under 
Secretary of VA.  See 38 C.F.R. § 3.311(b)(1)(i) - (iii).  It 
further states that if the veteran does not meet all three 
requirements, it "shall not be determined that a disease has 
resulted from exposure to ionizing radiation.  Id.  As will 
be explained in more detail below, the Board finds that the 
veteran does not meet the three criteria listed above, and 
thus, the development of this claim ends there.  

The veteran has submitted medical opinions provided by 
private physicians.  He has also provided testimony at a 
December 1997 RO hearing and a September 2007 Board hearing 
before the undersigned.  The veteran nor his representative 
have identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Service Connection

The veteran asserts that he developed malignant melanoma of 
the urethra from radiation exposure in service.  He states 
that he handled nuclear weapons from 1959 to 1963, which 
weapons emitted radiation.  He also states that he had to do 
pre-flight inspections of the nuclear weapons and attend 
eight hours of nuclear training in the weapons storage area.  
The veteran has described sitting on planes, which were 
loaded with nuclear weapons for hours at a time, which he 
believes exposed him to ionizing radiation.  

At a December 1997 RO hearing, he testified that from 1958 to 
1963, he was on a combat-ready crew and flew missions.  He 
described carrying bombs during "Operational Readiness and 
Inspection" (ORI) and that during these inspections, they 
were required to wear a dosage dosimeter around the neck.  He 
noted he loaded aircraft during the Cuban crisis.  

At the September 2007 hearing before the undersigned, the 
veteran testified he had been diagnosed with malignant 
melanoma of the urethra in November 1991 and underwent 
surgery in December 1991 to remove the malignancy.  He noted 
that the cancer reappeared in 1999, and he had to undergo 
another surgery.  The veteran stated that he wore a dosimeter 
for the 10 years he was on combat-ready duty as he handled 
bombs.  He asserted that he had been exposed to radiation 
from the nuclear weapons.  The veteran noted that he had two 
letters from colonels who had worked with him that attested 
to the exposure of radiation.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by one of three possible methods.  See 
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain 
types of cancer that are presumptively service connected 
specific to radiation-exposed veterans.  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  Second, a "radiogenic 
disease" may be service connected pursuant to 38 C.F.R. § 
3.311.  Third, service connection may be granted under 38 
C.F.R. § 3.303(d) when it is established that a disease 
diagnosed after discharge from service was otherwise incurred 
during active service, including as a result of exposure to 
radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for malignant melanoma of 
the urethra under any theory of entitlement based upon 
radiation exposure.  

With respect to the first method, section 3.309(d)(1) 
provides that the diseases listed in paragraph (d)(2) of this 
section shall be service-connected if they become manifest in 
a "radiation-exposed veteran" as defined in paragraph 
(d)(3).  There are 21 types of cancer which are presumptively 
service connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d) if the veteran has "participated in a radiation-
risk activity."  Cancer of the urinary tract is included on 
the list of presumptive diseases; however, the veteran's 
malignant melanoma of the urethra is not eligible for 
presumptive service connection because the Board finds the 
veteran did not participate in a "radiation-risk activity" 
as defined by the regulation while in service.  

The regulation defines "radiation-risk activity" as (A) 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; (B) the occupation of 
Hiroshima or Nagasaki, Japan during the period beginning on 
August 6, 1945 and ending on July 1, 1946; (C) Internment as 
a prisoner of war in Japan under certain conditions; and (D) 
Certain service in Paducah, Kentucky, Portsmouth, Ohio, or 
Oak Ridge, Tennessee.  38 C.F.R. § 3.309(d)(3)(ii) (2007).  
There is no evidence in the file that the veteran 
participated in any of these activities.  The veteran himself 
has not alleged having participated in these activities.  
Since the veteran did not participate in a defined 
"radiation-risk activity," he is not eligible for 
presumptive service connection for malignant melanoma of the 
urethra.  

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans.  See Ramey v. Gober, 120 F.3d 
1239, 1244 (Fed. Cir. 1997).  The regulation provides a list 
of recognized radiogenic diseases in subsection 3.311(b)(2), 
and the regulatory time period when the diseases must become 
manifest.  38 C.F.R. § 3.311(b)(5).  Urinary bladder cancer 
developing more than five years after the radiation exposure 
is considered a radiogenic disease under this provision.

Under the regulation, it states that the veteran must meet 
three requirements of (1) being exposed to ionizing radiation 
in service; (2) developing a radiogenic disease; which (3) 
manifested within the period specified in the regulation 
before the claim will be referred to the Under Secretary for 
Benefits for consideration.  It further states that if any of 
the three requirements are not met, "it shall not be 
determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances."  38 C.F.R. 
§ 3.311(b)(1) (emphasis added).

In this case, the evidence shows that the veteran fails to 
meet the criteria of being exposed to ionizing radiation in 
service.  The veteran has alleged he was exposed to radiation 
based on the handling of nuclear bombs during service.  The 
DD Form 1141, Record of Exposure to Ionizing Radiation, that 
is in the veteran's service medical records is blank.  This 
is evidence against a finding of exposure to ionizing 
radiation.

In March 2003, VA wrote to the Air Force Medical Operations 
Agency, Radiation Health Program, and informed it that it was 
attempting to verify the veteran's participation in radiation 
activity.  It provided the agency with the veteran's name, 
branch, dates of service, period of exposure, and attached 
the veteran's DD Form 214 and personnel records.  In October 
2003, the Chief of the Radiation Protection Division informed 
VA that they had researched the United States Air Force 
Master Radiation Exposure Registry (MRER) for records of 
radiation monitoring.  She noted that they found "no 
external or internal exposure data in the Registry for this 
individual."  She stated that the MRER was the single 
repository for occupational radiation exposure monitoring for 
all Air Force personnel.  However, she noted that even though 
their records dated back to 1947, there "appear[ed] to have 
been cases where early records, especially the DD Form 1141, 
were maintained in the military medical record or by the 
local unit and were not forwarded for inclusion in the 
central repository."  

In January 2004, VA contacted the Chief of the Radiation 
Protection Division and informed her that it would need an 
ionizing radiation dose estimate based on the veteran's 
military occupational specialty.  The Chief was told what the 
veteran's duties were and she stated that the veteran would 
not have received a dose which would have been measurable and 
that he was not monitored due to his job.  The Chief stated 
that she would have Ms. CS look into his file to see about 
radiation exposure.  Later that month, VA contacted Ms. CS, 
who stated that the case had been referred to Kirkland Air 
Force Base Safety Center to provide a reconstructed dose.  
Ms. CS said to call back next month.  A June 2004 VA Form 
119, Report of Contact, indicates that VA contacted Ms. CS 
regarding her March 2004 response that there was no record of 
exposure.  Ms. CS stated she had contacted Kirkland Air Force 
Base Safety Center but had not heard back from that facility.  
She indicated he would check the status.  A July 2004 VA Form 
119 shows that Ms. CS called VA and stated that unless the 
veteran was involved in atmospheric testing as a pilot, there 
needed to be no additional research on him.  She added that 
the veteran would need to provide more detailed information, 
and she listed the information needed.  That same month, VA 
wrote to the veteran and asked for the more detailed 
information.  The veteran provided the more detailed 
information in August 2004.  There are multiple VA Forms 119 
dated from March 2005 to March 2006.  No dose estimate could 
be provided.

Accordingly, there is no probative evidence of in-service 
exposure to ionizing radiation, and thus service connection 
for malignant melanoma of the urethra may not be granted 
based upon the application of 38 C.F.R. § 3.311.  See 
38 C.F.R. § 3.311(b)(1).

The next issue is whether there is any evidence of an in-
service incurrence of malignant melanoma of the urethra, 
manifestations of such to a compensable degree within one 
year following discharge from service, or is otherwise due to 
service.  The evidence shows that the veteran was diagnosed 
with malignant melanoma of the urethra in 1991.  The veteran 
has not attempted to assert that he developed this cancer 
while in service or within the one-year period following his 
discharge from service.  Additionally, no medical 
professional who has attempted to link the current malignant 
melanoma of the urethra to the veteran's service has stated 
that the disease had its onset in service or manifested to a 
compensable degree within one year following discharge from 
service.  Thus, service connection on a presumptive basis for 
malignant melanoma of the urethra is not warranted under 
38 C.F.R. §§ 3.307, 3.309 based upon it being a "chronic 
disease."  

The veteran has submitted two lay statements and three 
medical opinions that attempt to establish a nexus between 
the post service diagnosis of malignant melanoma of the 
urethra and the veteran's service.  As to the lay statements, 
in a May 2006 letter, Colonel CO attested to the fact that 
the veteran was a crew commander of a B-47 aircraft for two 
years and subsequently assigned as an aircraft maintenance 
officer.  He stated that the veteran's job included 
"extensive exposure to nuclear weapons" and that they were 
all required to wear dosimeters and that the results were 
placed in their medical records.  Colonel CO noted that in 
the 1950's, it was rudimentary to determine if exposure to 
radiation was taking place from the weapons they were 
carrying.  He stated they were not informed of the dosimeter 
readings.  In an undated letter, Colonel AP essentially 
reiterated what Colonel CO stated in that they wore 
dosimeters, which were recorded daily and that no one was 
told what the dosimeter read.  

In a November 1997 letter, Dr. DMS stated that the veteran 
had been a patient of his for over six years.  He stated that 
the veteran had contacted him to ask about whether there was 
a chance that his malignancy could have been initiated 
because of his exposure to radiation during and immediately 
after World War II.  He stated, "I told him there is a 
possibility that this is the reason for the melanoma."  Dr. 
DMS noted that it was an unusual location for this tumor.  He 
added that he told the veteran that he was not the final 
expert on the pathogenesis of the tumor and that he would 
defer to a "a more learned, research-oriented scientist 
concerning this."  

In a September 2006 letter, Dr. CAP stated that the veteran 
had informed him that the area exposed to radiation would 
have been near the waist level, which Dr. CAP noted was in 
proximity to where the cancer occurred.  He stated that the 
veteran's cancer was consistent with "the temporal 
relationship for when radiation induced cancers might 
occur."  He added that while he was not "100% certain" 
that the radiation exposure the veteran claimed to have been 
exposed to caused the cancer, "because of the association of 
potential radiation exposure, the proximity to the patient in 
the genital area, and the long latency to cancer development 
that is often seen with radiation induced cancers, I cannot 
rule out the possibility that his cancer is not caused by 
this exposure."  

In a November 2006 letter, Dr. TER stated there was "clear 
evidence" that radiation exposure had resulted in an 
increased risk of cancer seven to 10 years after exposure.  
She stated that it was a "concern if this uncommon 
malignancy may have been a result of previous radiation 
exposure."  She noted there was no test to certify a 
cause/effect relationship, but that she was concerned there 
may be a correlations between the veteran's radiation 
exposure and malignancy.

The Board has carefully considered all the above statements; 
however, they cannot assist the veteran in his claim for 
service connection.  First, while the Colonels can provide 
statements regarding the job the veteran did and the fact 
that they all wore dosimeters, they are not competent to 
allege that the veteran (or they) were exposed to ionizing 
radiation, as they have not alleged that they have any 
special expertise in the study of radiation.  Thus, their 
statements cannot be accepted as proof of exposure to 
ionizing radiation.  Further, as noted above, the veteran's 
DD Form 1141 is included in the veteran's service medical 
records, and it is blank.  The Board has accorded such 
document high probative value, as it was created 
contemporaneously with the veteran's service and it indicates 
that the veteran was not exposed to ionizing radiation while 
in service.  Additionally, the Department of the Air Force 
was unable to document exposure to ionizing radiation.  

Thus, the three letters the veteran has submitted from 
medical professionals also do not assist the veteran, as they 
are all based on the premise the veteran was exposed to 
ionizing radiation, which the Board has determined did not 
occur as defined by VA regulation.  None of the medical 
professionals have attempted to link the cancer to another 
event in service.

The Board does not doubt the sincerity of the veteran's 
belief that he developed malignant melanoma of the urethra as 
a result of in-service exposure to ionizing radiation; 
however, as a lay person without the appropriate medical 
training and expertise, he simply is not competent to provide 
a probative opinion on a medical matter, to include an 
opinion as to the origins of a specific disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person 
is generally not capable of opining on matters requiring 
medical knowledge").

The Board would like to take this opportunity to recognize 
that the veteran had more than 20 years of honorable and 
meritorious military service.  Nevertheless, without 
sufficient medical evidence to link the malignant melanoma of 
the urethra with some incident of his service that is 
verifiable, the claim for service connection for malignant 
melanoma of the urethra must be denied.  As the preponderance 
of the evidence is against the claim of service connection, 
the benefit-of-the-doubt doctrine does not apply.  See 
Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

III.  Increased Rating

Service medical records show that the veteran underwent a 
hemorrhoidectomy in August 1945.  Service connection for 
hemorrhoidectomy was awarded in an April 1997 rating decision 
and assigned a noncompensable evaluation.  The RO 
reclassified the service-connected disability in September 
2001 to hemorrhoids, postoperative, and continued the 
noncompensable evaluation.  

The veteran contends that he warrants a higher evaluation for 
the service-connected hemorrhoids.  He argues that the 
hemorrhoidectomy conducted in service had caused him to lose 
sphincter control, which caused fecal leakage.  At the 
September 2007 hearing before the undersigned, he testified 
he had problems discharging his stool.  He noted that it was 
difficult to explain his situation.  The veteran stated that 
he had to use a lubricant to help clear out his rectum.  He 
testified he had been told in the early 1950's that the 
muscle had been cut during the hemorrhoidectomy.  He also 
testified that a doctor in 1991 had told him that the surgeon 
had "mess[ed him] up."  He stated that a VA physician had 
told him that his rectum was "loose."  The veteran admitted 
that his problem was not hemorrhoids, but rather the residual 
effects from the hemorrhoidectomy in service.  He stated he 
would have accidents, where he had fecal leakage.  The 
veteran denied having any blood with his stools.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Mild or moderate external or internal hemorrhoids warrant a 
noncompensable evaluation.  38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2007).  A 10 percent evaluation will be awarded 
for irreducible, large or thrombotic, internal or external 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a compensable evaluation for hemorrhoids.  The 
veteran has admitted both at the September 2007 hearing an in 
his March 2007 notice of disagreement that his problem is not 
with hemorrhoids, but rather other problems with his rectum.  
Specifically, he has argued that a muscle was cut during the 
1945 hemorrhoidectomy, which has caused his current problem.  
VA provided the veteran with an examination in July 2007 to 
find out whether this argument had merit.  The examiner 
determined that the veteran's poor anal tone with fecal 
leakage was "less likely than not" secondary to the 
hemorrhoidectomy done in service.  There is no competent 
evidence that the veteran's current fecal leakage and poor 
anal tone are related to the in-service hemorrhoidectomy.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(veteran does not have requisite knowledge of medical 
principles to permit him to render opinion regarding medical 
etiology).  

In the July 2007 examination report, the examiner noted that 
the veteran had no external hemorrhoids, no evidence of 
bleeding or thrombosis, and no evidence of fissures.  Such is 
not indicative of irreducible, large or thrombotic, internal 
or external hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences.  Without such findings, a 
compensable evaluation for hemorrhoids is not warranted.  See 
id.  The preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for hemorrhoids, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.

The evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  The overall disability picture with respect to 
the service-connected hemorrhoids does not show any 
significant impairment beyond that contemplated in the 
noncompensable rating.  Under the circumstances, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. App. at 96 
(1996); Shipwash, 8 Vet. App. at 227.




ORDER

Service connection for malignant melanoma of the urethra, to 
include as being the result of ionizing radiation, is denied.

An increased rating for hemorrhoids is denied.



_____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


